WENTWORTH, Judge.
In this appeal from a final judgment of dissolution of a marriage spanning the years 1967-1984, the appellant wife contends the court erred in awarding the husband her interest in the marital home, titled as a tenancy by entirety. Following the husband’s death while the appeal was pending, his son has been substituted as appel-lee.
*158The issue raised with respect to the special equity award in this case concerns (1) the alleged source of funds for acquisition of the property, i.e., a 1978 lump sum settlement of the husband’s workers’ compensation claim for permanent total disability; and (2) the sufficiency of tracing shown by initial use of such funds for acquisition, followed by a mortgage loan on the premises, diversion of the loan proceeds to other purposes, and satisfaction of the mortgage debt from the husband’s social security payments, without record disclosure of other budgetary details or any basis for allocating the compensation award to loss of earnings during and after the marriage. Because the stipulation presented here in lieu of transcript of the hearing below is wholly inadequate to permit determination of all the necessary facts, we do not reach the novel legal issues raised as to the propriety of the court’s special equity designation, or the alternative applicability of equitable distribution principles to support the award.
Affirmed.
ERVIN and ZEHMER, JJ., concur.